The Honorable Louis McJunkin State Representative P.O. Box 223 Springdale, Arkansas 72764
Dear Representative McJunkin:
This is in response to your request for an opinion, on behalf of a Springdale Lieutenant Fire Inspector, on whether the Lieutenant may successfully petition the Springdale Fire Department Pension Fund for membership. Specifically, correspondence attached to your request indicates that the Lieutenant was formerly employed by the Springdale Police Department from December 15, 1982 until June of 1985, at which time he "transferred" to the Fire Department. While with the Police Department, the Lieutenant was a member of the local Police Pension Fund. When he ceased to be a police officer, he was issued a check representing his retirement contributions to the Police Pension Fund. When the Lieutenant became a member of the Fire Department, however, he was required to join the "Local Police and Fire Retirement System," a statewide system, and was not allowed membership in the local Fire Department Pension Fund. He would now like to petition for membership in the local Fire Department Pension Fund, but indicates that a question has arisen regarding the legality of this proposed action.
It is my opinion that the Lieutenant may not successfully petition the local Fire Department Pension Fund for membership. Because he was first employed as a firefighter after the "operative date" of January 1, 1983 (see A.C.A. § 20-10-301), he must be a member of the statewide "Local Police and Fire Retirement System." See also Ops. Att'y Gen. 91-392 and 89-019 (copies enclosed).
A new act of the General Assembly, however, authorizes him to purchase credited service in the statewide system for prior service which was covered by a local pension fund. Act 1084 of 1993 authorizes such a purchase, up to a maximum of five years of credited service, provided the member contributes an amount (as determined by the LOPFI Board), equivalent to the member's contribution and the employer contributions, plus interest from the time of the service in question.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosures